Citation Nr: 1636146	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  07-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment disorder with anxiety and depression symptoms prior to February 4, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 4, 2013.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to November 1992. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision rendered by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a 30 percent rating for the Veteran's adjustment disorder. 

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.  

In November 2012, the Board remanded the Veteran's claim.  In an April 2013 rating decision, the Appeals Management Center (AMC) awarded the Veteran a 50 percent disability rating for his adjustment disorder effective February 4, 2013.  Additionally, the AMC denied a rating in excess of 30 percent prior to February 4, 2013, and a rating in excess of 50 percent thereafter in an April 2013 supplemental statement of the case (SSOC).  The Veteran's claim was returned to the Board, and in a September 2013 decision, the Board awarded the Veteran a 50 percent rating for his adjustment disorder prior to February 4, 2013, and 70 percent thereafter.  Subsequently, in a September 2013 rating decision, the AMC effectuated a 50 percent rating from February 11, 2011 to February 3, 2013, and a 70 percent rating thereafter.  The AMC maintained the 30 percent rating prior to February 11, 2011.  With regard to the Board's assignment of a 50 percent rating prior to February 4, 2013, the Veteran appealed this portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the parties to the appeal filed a Joint Motion for Remand (JMR).  The Court granted the motion, vacated the Board's decision, and remanded the matter for further proceedings.  The case was returned to the Board, and in a November 2014 decision, the Board awarded the Veteran a 50 percent rating prior to February 11, 2011 and denied entitlement to a rating in excess of 50 percent during the period under consideration (to include the period from February 11, 2011 to February 3, 2013).  The Veteran appealed the November 2014 decision to the Court.  In February 2016, the Court issued a Memorandum Decision that set aside the November 2014 Board decision specifically with regard to the denial in excess of 50 percent prior to February 4, 2013, and remanded the claim.  The case has been returned to the Board for compliance with the directives contained in the February 2016 Memorandum Decision.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected adjustment disorder in conjunction with his other service-connected disabilities (coronary artery disease, residuals of right and left ankle sprain, hypertension, and erectile dysfunction) renders him unemployable.  See a claim for TDIU dated May 2016.  Accordingly, in light of the holding in Rice, the issue on appeal includes a claim for entitlement to TDIU based in part on the Veteran's adjustment disorder, and only during the sole period on appeal, which is that prior to February 4, 2013.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board observes that the Veteran submitted a private treatment report from C.W., Ph.D., dated July 2016.  Dr. C.W. noted that he is a vocational expert and reviewed the Veteran's medical history in order to determine the Veteran's employment potential.  Dr. C.W. reported that the Veteran was not currently employed, and he last worked as a fraud analyst from January 2015 to November 2015.  The Veteran's prior employment was with the United States Postal Service as a postal clerk and supervisor from 1995 to 2009.  Crucially, in noting the Veteran's employment history, Dr. C.W. reported that the Veteran was in receipt of 
Social Security Administration (SSA) benefits from 2010 to 2014.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Further, these records appear to be directly relevant to the issue before the Board.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Also, as discussed above, the Board is remanding the Veteran's claim of entitlement to TDIU prior to February 4, 2013 as part and parcel of his claim of entitlement to an increased disability rating for adjustment disorder prior to February 4, 2013.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. When the development requested has been completed as to the claims of entitlement to an increased disability rating for adjustment disorder with anxiety and depressive symptoms prior to February 4, 2013 and entitlement to TDIU prior to February 4, 2013, the case should be reviewed on the basis of additional evidence.  If this benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

